DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on October 6, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,595,897 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bethany Salpetra on April 7, 2021.

The application has been amended as follows: 
30.	(Currently Amended)  The method of Claim 29, wherein:
measuring the pressure indicative of the pressure in the patient cavity comprises measuring the pressure through a first chamber of the outer tubular member; and
supplying insufflation gas to the patient cavity further comprises supplying the insufflation gas through a second chamber of the outer tubular member.

31.	(Currently Amended)  The method of Claim 29, further comprising disposing the pressure sensor within a cutout region of the inner tubular member.

34.	(Currently Amended)  The method of Claim 29, further comprising electrically connecting the pressure sensor 
36.	(Currently Amended)  The method of Claim 29, further comprising gas to flow into the patient cavity via apertures in a side wall of the outer tubular member.

37. 	(Currently Amended)  The method of Claim 29, further comprising via apertures in a side wall of the inner tubular member.

40.	(Currently Amended)  The method of Claim 38, further comprising providing the pressure sensor inside of the trocar, the trocar being the medical appliance

41.	(Currently Amended)  The method of Claim 40, further comprising 


disposing the pressure sensor in a portion of an inner tubular member that is not accessible by the surgical instrument, the inner tubular member being disposed within an outer tubular member.

(Currently Amended)  The method of Claim 41, further comprising disposing the pressure sensor within a cutout region of the inner tubular member.

43.	(Currently Amended)  The method of Claim 38, further comprising 

disposing the pressure sensor in a first chamber of an outer tubular member of the trocar, the outer tubular member being disposed about an inner tubular member; and
supplying the insufflation gas through a second chamber portion of the outer tubular member.


44.	(Currently Amended)  The method of Claim 38, further comprising electrically connecting the pressure sensor  to an insufflator for supplying the insufflation gas to the patient cavity, the electrical connection comprising a cable. 

45.	(Currently Amended)  The method of Claim 38, [[and]] further comprising controlling the pressure in the patient cavity based on the pressure measured by the pressure sensor.

47.	(Currently Amended)  The method of Claim 39,  allowing the insufflation gas to flow into the patient cavity via apertures in a side wall of the outer tubular member.

(Currently Amended) The method of Claim 39, allowing insufflation gas to flow between the inner and outer tubular members via apertures in a side wall of the inner tubular member.

Cancel claims 49-56.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 29 not found or suggested is measuring by a pressure sensor, where the pressure sensor is in the inner tubular member or the outer tubular member and not in a gas flow channel of the trocar.  The combination of the recited features is the basis for allowability. The subject matter of independent claim 38 not found or suggested is measuring by a pressure sensor, where the pressure sensor is a medical appliance and not in a gas flow channel for insufflation gas.  The combination of the recited features is the basis for allowability.
The closest prior art of record is EP 2329774, U.S. Publication No. 2007/0088276, U.S. Patent No. 5328458, U.S. Publication No. 2011/0218484, U.S. Publication No. 2016/0220271,  however these reference(s) do not disclose the device as claimed or described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783